 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10
11   ESTATE OF TYLER S. RUSHING, ) U.S.D.C. Case Number:
12   SCOTT K. RUSHING, and PAULA ) 2:18-cv-01692-MCE-AC
     L. RUSHING,                  )
13                                ) Assigned to the Honorable District Court
14              Plaintiffs,       ) Judge Morrison C. England, Jr.
                                  )
15        vs.
                                  ) ORDER GRANTING EX PARTE
16   AG PRIVATE PROTECTION, INC., ) APPLICATION BY DEFENDANTS
17   EDGAR SANCHEZ, CITY OF       ) CITY OF CHICO, CHICO POLICE
     CHICO, CHICO POLICE          ) DEPARTMENT, SCOTT RUPPEL,
18
     DEPARTMENT, SCOTT RUPPEL, ) CEDRIC SCHWYZER, ALEX FLIEHR,
19   CEDRIC SCHWYZER, ALEX        ) AND JEREMY GAGNEBIN FOR AN
     FLIEHR, JEREMY GAGNEBIN,     ) ORDER GRANTING LEAVE TO FILE
20
     COUNTY OF BUTTE, BUTTE       ) A SINGLE MOTION FOR SUMMARY
21   COUNTY SHERIFF’S OFFICE,     ) JUDGMENT IN ACCORDANCE WITH
22   IAN DICKERSON, and DOE 1-20, ) THE DISPOSITIVE MOTION CUTOFF
                                  ) DATE
23              Defendants.       )
24                                )
                                  )
25
                                  ) Action Filed: June 8, 2018
26                                )
27   ///
28




                                        1
 1         Having considered the Ex Parte Application of Defendants City of Chico, the
 2   Chico Police Department, Scott Ruppel, Cedric Schwyzer, Alex Fliehr, and Jeremy
 3   Gagnebin (the “Chico Defendants”) for an order granting them leave to file a single
 4   Motion for Summary Judgment that address all claims alleged by Plaintiffs in the
 5
     Complaint on file herein in accordance with the dispositive motion cutoff date of
 6
     December 4, 2019, and the legal arguments and evidence in support and in
 7
     opposition thereto having been fully considered,
 8
           IT IS ORDERED that the Chico Defendants are granted leave to file a single
 9
     Motion for Summary Judgment that address all claims raised in Plaintiffs
10
     Complaint on or before December 4, 2019.
11
           IT IS SO ORDERED.
12
     Dated: September 4, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
